DETAILED ACTION

Response to Amendment
This action is in reply to the Applicant’s amendments filed on 11 July 2022.
Claims 1, 3, 13, 15, 18, and 20 have been amended.
Claims 2, 14, and 19 have been cancelled.
Claims 1, 3-13, 15-18, and 20 are currently pending and have been examined.

Allowable Subject Matter
Claims 1, 3-13, 15-18, and 20  are allowed.
Claims are renumbered as 1-17.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 13, and 18 are allowed because a search of the prior art of record fail to anticipate or render obvious steps of receiving, from the access network device, statistical information of the access network device in a first working state, wherein the first working state is a working state of the access network device before turning on or off the M antenna elements. receiving, from the access network device, statistical information of the access network device in a second working state, wherein the second working state is a working state of the access network device after turning on or off the M antenna elements. and determining, based on the statistical information in the first working state and the statistical information in the second working state, whether to send second indication information to the access network device, wherein the second indication information is used to indicate to turn on or off P antenna elements, wherein N > P = 1, and P is an integer.
The closest art presented were U.S. Pat. No. 10050752 to Bales et al., where disclose the service network for activating and deactivating antenna array elements based on instructions.
For claims 3-12, 14-17, and 19, they depend on claims 1, 13, and 18 respectively and therefore are considered allowable on the basis as the independent claim as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                         (571)-270-3706
sung.ahn@uspto.gov